Citation Nr: 0401729	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for partial tetraplegia, 
claimed as secondary to the service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
REMAND

The veteran served on active duty from January 1965 to 
January 1969 and from September 1985 to April 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 RO decision, which denied service 
connection for partial tetraplegia, claimed as secondary to 
the service-connected sleep apnea.  

In June 2001, the Board remanded the case to the RO for 
additional development.  As part of that development, a 
letter was to be sent to the appellant concerning a recent 
change in the law resulting from the Veterans Claims 
Assistance Act of 2000 (VCAA).  (Codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  Additional development was also 
to be undertaken.

Subsequently, it was indicated that the appellant was 
contacted and provided information concerning the VCAA over 
the telephone.  A subsequent letter was sent, purporting to 
review that phone conversation, wherein, it was reportedly 
indicated that the appellant had no additional information to 
submit.  Unfortunately the letter informs the appellant that 
he will be told of the information needed and the evidence to 
submit.  No such "telling" ever takes place.  The notice 
provided, therefore, is insufficient under current Court 
guidance.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant's representative has noted this 
deficiency and argued that further development is needed.  
The undersigned agrees.

On another matter, as part of the post-Remand development, 
when the case was returned to the Board, the then reviewing 
Veterans Law Judge, concluded additional medical opinion was 
indicated.  That Judge then undertook to develop further 
evidence via a special medical opinion pursuant to 
38 U.S.C.A. §§ 5103A, 7109; 38 C.F.R. § 20.901.  

In making that determination, the Judge, pursuant to Board 
administrative practice, forwarded the case to the Board's 
medical advisor.  Said individual entered a statement, 
included in the briefface which is associated with the claims 
folders.  The appellant's representative has taken issue with 
the medical advisor's observations.  A motion was made that 
the Judge who requested the specialist's opinion recuse 
himself from further consideration in this case.  That Judge 
has done so.  The case has subsequently been assigned to me, 
with the observations of the Board's medical advisor covered 
and unreviewed by me.  It is noted that the folder with the 
briefface was not forwarded to the medical specialist that 
entered the opinion requested by the previous Judge.  Thus, 
there is no basis to conclude that that opinion is in any way 
prejudiced by the medical advisor's observations.

Thus, prior to proceeding, additional development is needed 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) is 
indicated.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should provide adequate notice of 
the VCAA, mindful of the statutes, 
regulations, Court holdings and other 
legal precedents.  Such notice should 
include an opportunity to identify names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for the partial 
tetraplegia, including any who have 
opined as to etiology.  After obtaining 
such information, the appropriate parties 
should attempt to obtain the records.  
The appellant's assistance as needed, in 
terms of release forms or other 
assistance should be requested as needed.  
The notice provided should be set forth 
in the claims folder.  Attempts to obtain 
records should also be set forth in the 
file.

Thereafter, the matter should be reviewed by the RO.  In the 
event the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion as to 
the outcome by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




